DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 8, 14-15, 19, and 23 are objected to because of the following informalities.  Appropriate correction is required.
For Claims 8, 14, and 19, “trigging” should be corrected to ---triggering---.
For Claim 3, Claim 15, Claim 19, “preforming” should be corrected to ---performing---.
For Claim 23, “according to any one of claim 4” should be corrected to ---according to claim 4---.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 12,-14, 17, 19, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 6, Claim 6 depends from cancelled Claim 5. Claim 6 possible should depend from Claim 4.

For Claim 8, the antecedent basis of “the BWP” (lines 6, 7, 9, 11, and 18) is not clear. 
For Claim 8 (last line), “one or more BWPs” may have antecedent basis in the target BWPs or in previously recited “one or more BWPs”, but the antecedent basis is not clear.
For Claim 12, “the target BWP” and “each target BWP” has multiple possible antecedents.
For Claim 13, “the first predetermined threshold” and “the second predetermined threshold” lack antecedent basis in the claim.
For Claim 14, the antecedent basis of “the predetermined threshold” and “the BWP” is not clear.
For Claim 14, “one or more BWPs” may have antecedent basis in the at least two BWPs, but this is not clear.
For Claim 19, the antecedent basis of “the predetermined threshold” is not clear. It is not clear whether each instance of “the predetermined threshold” refers to the same threshold.
For Claim 19, “one or more BWPs” (line 28) may have antecedent basis in the claim.
For Claim 19, the antecedent basis of “the BWP” (lines 29, 31, last line) is not clear.
For Claim 23 (lines 4, 5, 9, and 10), “the target BWP” should possibly be corrected to ---the respective target BWP---.
For Claim 24 (line 3), Claim 26 (line 3), “the network device” appears to lack antecedent basis in the claim.
For Claim 24, while it is indicated on line 8 at “at least one” of the processes is performed, it is not clear whether one process includes multiple operations due to the presence of “or” (line 11) and “and” (line 13), and the conditional phrase “when the radio link monitoring operation is currently being performed on each to-be-deactivated BWP”.
For Claim 24 (line 17, line 21), “the do-be-deactivated BWP” has multiple possible antecedents.
For Claim 26 (line 8), “at least of” should probably be corrected to ---at least one of---.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 23, and 55, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sang et al. (US 2019/0089579).
For Claims 1 and 55, Sang teaches a radio link monitoring method, and a User Equipment (UE), comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program (see paragraphs 135, 136), to implement the method comprising: 
determining configuration information for performing a radio link monitoring operation on one or more Bandwidth Parts (BWPs) of a system bandwidth (see paragraph 7); and 
performing the radio link monitoring operation on one or more target BWPs in accordance with the configuration information, the one or more target BWPs belonging to the one or more BWPs (see paragraph 7).
For Claim 2, Sang teaches the radio link monitoring method, wherein the determining the configuration information for performing the radio link monitoring operation on the one or more BWPs of the system bandwidth comprises: 

determining the configuration information for performing the radio link monitoring operation on the one or more BWPs in accordance with a configuration configured by a network device (see paragraph 7).
For Claim 3, Sang teaches the radio link monitoring method, wherein the preforming the radio link monitoring operation on the one or more target BWPs comprises: performing the radio link monitoring operation on the one or more target BWPs through one or more counting units for the radio link monitoring operation, wherein each counting unit comprises a radio link in-sync counter, a radio link out-of-sync counter and a radio link failure timer (see paragraph 154: IS/OOS counting, timer; paragraphs 155-156: threshold quality level, timer, counting).
For Claim 4, Sang teaches the radio link monitoring method, wherein there exists at least one target BWP, and the counting units correspond to the target BWPs respectively (see paragraphs 154-156), 
wherein the performing the radio link monitoring operation on the one or more target BWPs through the one or more counting units for the radio link monitoring operation comprises: 
performing, through each counting unit, the radio link monitoring operation on each target BWP corresponding to the counting unit (see paragraphs 154-156), 
wherein the performing, through each counting unit, the radio link monitoring operation on each target BWP corresponding to the counting unit comprises: 
during the radio link monitoring operation, when a radio link corresponding to a predetermined target BWP is in an out-of-sync state, causing the radio link out-of-sync counter of the counting unit corresponding to the predetermined target BWP to count in a cumulative manner (see paragraphs 154-156); and/or 

For Claim 6, Sang teaches the radio link monitoring method, wherein the radio link out-of-sync counter of the counting unit corresponding to the predetermined target BWP is merely configured to count the quantity of out-of-sync times when the radio link corresponding to the predetermined target BWP is continuously in the out-of-sync state, and/or the radio link in-sync counter of the counting unit corresponding to the predetermined target BWP is merely configured to count the quantity of in-sync times when the radio link corresponding to the predetermined target BWP is continuously in the in-sync state (see paragraphs 154-156: continuous IS/OOS).
For Claim 7, Sang teaches the radio link monitoring method, further comprising: 
when a value of the radio link out-of-sync counter reaches a first predetermined threshold, starting the radio link failure timer which belongs to the same counting unit as the radio link out-of-sync counter (see paragraph 156); and/or 
during the operation of the radio link failure timer, when a value of the radio link in-sync counter which belongs to the same counting unit as the radio link failure timer reaches a second predetermined threshold, stopping or resetting the radio link failure timer (see paragraph 156).
For Claim 8, Sang teaches the radio link monitoring method according to claim 4, further comprising: 
when a value of the radio link failure timer of any counting unit reaches a predetermined threshold, performing a radio link processing procedure, wherein the radio link processing procedure comprises at least one of: trigging a radio link failure operation; performing a deactivation procedure, a replacement procedure or a reconfiguration procedure on the BWP for the radio link monitoring operation; triggering a failure event for the BWP for the radio link monitoring operation; performing the 
the method further comprising: when the value of each radio link failure timer corresponding to each counting unit reaches the predetermined threshold, performing a radio link processing procedure, wherein the radio link processing procedure comprises at least one of: triggering the radio link failure operation; performing the deactivation procedure, the replacement procedure or the reconfiguration procedure on the BWP for the radio link monitoring operation; and triggering the failure event for one or more BWPs monitored by the radio link monitoring operation.
For Claim 23, Sang teaches the radio link monitoring method, wherein the determining that the radio link corresponding to each target BWP is in the out-of-sync state comprises, when received quality of a reference signal for the target BWP does not meet a predetermined condition and/or when an indication indicating that the target BWP or a current User Equipment (UE) is in the out-of-sync state has been received from a low layer, determining that the radio link corresponding to each target BWP is in the out-of-sync state (see abstract, paragraph 130, 154-156: lower layer RLM); and/or 
the determining that the radio link corresponding to each target BWP is in the in-sync state comprises, when the received quality of the reference signal for the target BWP meets the predetermined condition and/or when an indication indicating that the target BWP or the current UE is in the in-sync state has been received from the low layer, determining that the radio link corresponding to each target BWP is in the in-sync state (see abstract, paragraph 130, 154-156).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-17, and 19, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2019/0089579) as applied to claims 1 and 3 above, and further in view of Kwak et al. (US 2020/0228282).
For Claim 10, while Sang does teach a system using multiple beams (paragraphs 170, 177-178) and consolidating multiple beam inputs (see paragraph 187), Sang as applied above Is not explicit as to, but Kwak teaches the radio link monitoring method, wherein the one or more target BWPs include at least two target BWPs corresponding to one counting unit (see paragraph 176: virtual BWP is a plurality of BWPs with one measuring process), 
wherein the performing the radio link monitoring operation on the one or more target BWPs through the one or more counting units for the radio link monitoring operation comprises: performing, through the counting unit, the radio link monitoring operation on each target BWP corresponding to the counting unit (see paragraphs 176-180).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the virtualization and counting unit of Kwak when implementing the process of Sang. The motivation would be to use a known method of representing multiple links using a known process.
For Claim 11, Sang does teach cumulative counting (see paragraphs 154-156) and thus, when handling the BWP consolidation by virtualization as in Kwak (as shown for claim 10 above), it would be obvious to have the counter of Sang continue, during the radio link monitoring operation, when a radio link corresponding to any one target BWP monitored by the counting unit is in the out-of-sync state, causing the radio link out-of-sync counter of the counting unit to count in a cumulative manner; and/or when the radio link corresponding to any one target BWP monitored by the counting unit is in the in-sync state, causing the radio link in-sync counter of the counting unit to count in a cumulative manner (see paragraphs 154-156).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to count events of any of the consolidated target BWPs when implementing Sang as modified by Kwak. One of ordinary skill would have been able to do so with the reasonably predictable result of efficiently monitoring the states of plural BWPs.
For Claim 12, Sang further teaches the radio link monitoring method, wherein the radio link out-of-sync counter of the counting unit corresponding to each target BWP is merely configured to count the quantity of out-of-sync times when the radio link corresponding to the target BWP itself is continuously in the out-of-sync state, and/or the radio link in-sync counter of the counting unit corresponding to each target BWP is merely configured to count the quantity of in-sync times when the radio link corresponding to the target BWP itself is continuously in the in-sync state (see paragraphs 154-156).
For Claim 13, Sang as modified by Kwak above further teaches the radio link monitoring method, further comprising: 
when the value of the radio link out-of-sync counter reaches the first predetermined threshold, starting the radio link failure timer which belongs to the same counting unit as the radio link out-of-sync counter (see paragraph 156); and/or 
during the operation of the radio link failure timer, when the value of the radio link in-sync counter which belongs to the same counting unit as the radio link failure timer reaches the second predetermined threshold, stopping or resetting the radio link failure timer (see paragraph 156).
For Claim 14, Sang as modified by Kwak above further teaches the radio link monitoring method, further comprising: 
when the value of the radio link failure timer of any counting unit reaches the predetermined threshold, performing a radio link processing procedure, wherein the radio link processing procedure comprises at least one of: trigging the radio link failure operation; triggering the failure event for one or more BWPs monitored by the radio link monitoring operation; triggering the failure event for the BWP corresponding to the counting unit comprising the radio link failure timer whose value reaches the predetermined threshold; performing the deactivation procedure, the replacement procedure or the reconfiguration procedure on the BWP corresponding to the counting unit comprising the radio link failure timer whose value reaches the predetermined threshold; and performing the deactivation 
For Claim 15, Sang teaches a system using multiple beams (paragraphs 170, 177-178) and consolidating multiple beam inputs (see paragraph 187), thus Sang also teaches the radio link monitoring method wherein there exist at least three target BWPs which are divided into at least one first portion and at least one second portion, the first portion comprises at least one target BWP and each target BWP corresponds to one counting unit (see paragraph 154-156), and the second portion comprises at least two target BWPs (see paragraph 187), and preforming, through each counting unit, the radio link monitoring operation on each target BWP corresponding to the counting unit (see paragraphs 154-156).
Sang as applied above Is not explicit as to, but Kwak teaches the radio link monitoring method wherein a second portion comprises at least two target BWPs and the at least two target BWPs correspond to one counting unit (see paragraph 176, 180), 
wherein the performing the radio link monitoring operation on the one or more target BWPs through the one or more counting units for the radio link monitoring operation comprises: 
preforming, through each counting unit, the radio link monitoring operation on each target BWP corresponding to the counting unit (see paragraphs 199-200).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the virtualization and counting unit of Kwak when implementing the process of Sang. The motivation would be to use a known method of representing multiple links using a known process.
For Claim 16, Sang further teaches the radio link monitoring method, wherein the performing the radio link monitoring operation on the one or more target BWPs through the one or more counting units for the radio link monitoring operation comprises: 

Sang does teach cumulative counting (see paragraphs 154-156) and thus, when handling the BWP consolidation by virtualization as in Kwak (as shown for claim 10 above), it would be obvious to have the counter of Sang continue, during the radio link monitoring operation on each target BWP of the second portion, when a radio link corresponding to any one target BWP monitored by the counting unit is in the out-of-sync state, causing the radio link out-of-sync counter of the counting unit corresponding to the target BWP to count in a cumulative manner, and/or when the radio link corresponding to any one target BWP monitored by the counting unit is in the in-sync state, causing the radio link in-sync counter of the counting unit corresponding to the target BWP to count in a cumulative manner.
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to count events of any of the consolidated target BWPs when implementing Sang as modified by Kwak. One of ordinary skill would have been able to do so with the reasonably predictable result of efficiently monitoring the states of plural BWPs.
For Claim 17, Sang further teaches the radio link monitoring method, wherein during the radio link monitoring operation on each target BWP of the first portion, the radio link out-of-sync counter of the counting unit corresponding to the predetermined target BWP is merely configured to count the quantity of out-of-sync times when the radio link corresponding to the predetermined target BWP is continuously in the out-of-sync state, and/or the radio link in-sync counter of the counting unit 
Sang does teach cumulative counting of continuous IS/OOS instances (see paragraphs 154-156) and thus, when handling the BWP consolidation by virtualization as in Kwak (as shown for claim 10 above), it would be obvious to have the counter of Sang continue, during the radio link monitoring operation on each target BWP of the second portion, the radio link out-of-sync counter of the counting unit corresponding to each target BWP is merely configured to count the quantity of out-of-sync times when the radio link corresponding to the target BWP itself is continuously in the out-of-sync state, and/or the radio link in-sync counter of the counting unit corresponding to each target BWP is merely configured to count the quantity of in-sync times when the radio link corresponding to the target BWP itself is continuously in the in-sync state.
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to count events of any of the consolidated target BWPs when implementing Sang as modified by Kwak. One of ordinary skill would have been able to do so with the reasonably predictable result of efficiently monitoring the states of plural BWPs.
For Claim 19, Sang teaches the radio link monitoring method, further comprising: 
during the radio link monitoring operation on each target BWP of the first portion, when the value of the radio link failure timer of any counting unit reaches the predetermined threshold, performing a radio link processing procedure, wherein the radio link processing procedure comprises at least one of: trigging the radio link failure operation; triggering the failure event for one or more BWPs monitored by the radio link monitoring operation; triggering the failure event for the BWP corresponding to the counting unit comprising the radio link failure timer whose value reaches the predetermined threshold; performing the deactivation procedure, the replacement procedure or the 
the method further comprising: 
during the radio link monitoring operation on each target BWP of the first portion, when the value of the radio link failure timer corresponding to each counting unit reaches the predetermined threshold, performing a radio link processing procedure, wherein the radio link processing procedure comprises at least one of: trigging the radio link failure operation; performing the deactivation procedure, the replacement procedure or the reconfiguration procedure on the BWP for the radio link monitoring operation; and triggering the failure event for one or more BWPs monitored by the radio link monitoring operation; or 
the method further comprising: 
during the radio link monitoring operation on each target BWP of the second portion, when the value of the radio link failure timer corresponding to each counting unit reaches the predetermined threshold, preforming a radio link processing procedure, wherein the radio link processing procedure comprises at least one of: trigging the radio link failure operation; triggering the failure event for one or more BWPs monitored by the radio link monitoring operation; triggering the failure event for the BWP corresponding to the counting unit comprising the radio link failure timer whose value reaches the predetermined threshold; performing the deactivation procedure, the replacement procedure or the reconfiguration procedure on the BWP corresponding to the counting unit comprising the radio link failure timer whose value reaches the predetermined threshold; and performing the deactivation procedure, the replacement procedure or the reconfiguration procedure on the BWP for the radio link monitoring operation (see paragraphs 156-158: RLF process; paragraph 171: link recovery).

No art rejections for some claims
Claims 24 and 26 are not rejected over prior art. However, due to the extent of the rejections of the claims under 35 USC 112, no indication of allowability can be made at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagaraja et al. (US 2018/0338253) teaches a radio link monitoring method for monitoring BWPs and counting IS/OOS events. Ro et al. (US 2014/0247800) teaches a radio link monitoring method in which bandwidth is divided into parts for separate measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        6/22/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466